Case 1:18-cv-08653-VEC-SDA Document 109 Filed 11/21/19 Page 1 of 4
Case 1:18-cv-08653-VEC-SDA Document 109 Filed 11/21/19 Page 2 of 4
Case 1:18-cv-08653-VEC-SDA Document 109 Filed 11/21/19 Page 3 of 4
      Case 1:18-cv-08653-VEC-SDA Document 109 Filed 11/21/19 Page 4 of 4



ENDORSEMENT: An individual, like Mr. Outtrim, who seeks to intervene as a party plaintiff
may file a motion to intervene, pursuant to Rule 24 of the Federal Rules of Civil Procedure.
Mr. Outtrim, however, should be aware of the legal standards that the Court will apply which
likely could result in a denial of his motion.
Rule 24 allows a party to intervene either as a matter of right or by permission of the
court. Intervention as a matter of right is allowed if a statute confers an unconditional right to
intervene or if the party seeking intervention has an interest in the lawsuit. See Fed. R. Civ. P.
24(a). Based upon Mr. Outtrim’s letter, he would not be entitled to intervention as of
right. Permissive intervention is allowed under Rule 24 if a statute confers a conditional right
to intervene or if the applicant has a common question of law or fact. See Fed. R. Civ. P. 24(b).
Again, based upon Mr. Outtrim’s letter, it appears that he may seek to assert a common
question of law or fact with this case.
Nonetheless, a court has broad discretion to deny a motion to intervene. For example, a motion
to intervene could be denied where (1) it was not timely made; (2) the proposed intervenor-
plaintiff’s claims do not bear a sufficiently close relationship to the issues posed by the main
case and/or (3) intervention would unduly delay the adjudication of the rights of the original
parties.
If, notwithstanding the foregoing, Mr. Outtrim chooses to file a motion to intervene (rather
than filing a separate lawsuit), he shall comply with the provisions of Rule 24(c). That is, he must
state the grounds for intervention and submit a pleading that sets out the claim for which
intervention is sought. See Fed. R. Civ. P. 24(c). The Clerk of Court is directed to mail a copy of
this Order to the pro se parties. In addition, a copy of this Order will be mailed to Mr. Outtrim
by Chambers.
SO ORDERED.
Dated: November 21, 2019
